Citation Nr: 0009440	
Decision Date: 04/07/00    Archive Date: 04/12/00

DOCKET NO.  93-19 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a waiver of overpayment of VA pension benefits 
in the amount of $2,649.00.

(The issue of entitlement to service connection for hearing 
loss is addressed in a separate appellate decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1943 to May 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1996 determination of the 
Committee on Waivers and Compromises (Committee), at the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
Montgomery, Alabama, which denied a claim by the veteran 
seeking entitlement to a waiver of overpayment of VA pension 
benefits in the amount of $2,649.00.

The Board notes that the Committee, in a November 1996 
revised audit, found that the veteran received an overpayment 
of $14,247.00.  However, no determination with respect to 
that audit has been issued.  Therefore, that alleged 
overpayment is not subject to appellate review at this time.  
It is referred back to the RO for proper action.


REMAND

The veteran contends, in essence, that he is entitled to a 
waiver of overpayment of VA pension benefits.  He asserts, in 
essence, that he did not willfully cause the overpayment.

After careful review of the claims file, the Board finds that 
this case is not ready for appellate review.

In any claim for VA benefits, VA has an initial duty to 
insure the veteran of full due process.  38 C.F.R. § 3.103  
(1999).  This includes providing a Statement of the Case 
(SOC) that summarizes the relevant evidence in the case, the 
applicable laws and regulations, with appropriate citation, 
and the reasons and bases for the RO's adverse determination.  
38 C.F.R. § 19.29  (1999).

In this case, the veteran was not provided an adequate SOC.  
In August 1996, the RO denied his claim for a waiver of 
overpayment of VA pension benefits because it found bad faith 
on his part.  However, the subsequent November 1996 SOC does 
not provide the text of the applicable regulations, nor even 
a current citation to them.

The law provides that "[t]here shall be no recovery of 
payments or overpayments (or any interest thereon) of any 
benefits under any of the laws administered by the Secretary 
whenever the Secretary determines that recovery would be 
against equity and good conscience."  38 U.S.C.A. § 5302(a)  
(West 1991); 38 C.F.R. § 1.962  (1999).  Moreover, "[t]he 
recovery of any payment or the collection of any indebtedness 
(or any interest thereon) may not be waived under this 
section if, in the Secretary's opinion, there exists in 
connection with the claim for such waiver an indication of 
fraud, misrepresentation, or bad faith on the part of the 
person or persons having an interest in obtaining a waiver."  
38 U.S.C.A. § 5302(c)  (West 1991); 38 C.F.R. §§ 1.962(b), 
1.963(a)  (1999).  Bad faith "generally describes unfair or 
deceptive dealing by one who seeks to gain thereby at 
another's expense... Thus, a debtor's conduct in connection 
with a debt arising from participation in a VA 
benefits/services program exhibits bad faith if such conduct, 
although not undertaken with actual fraudulent intent, is 
undertaken with intent to seek an unfair advantage, with 
knowledge of the likely consequences, and results in a loss 
to the government."  38 C.F.R. § 1.965(b)(2)  (1999).  Any 
misrepresentation must be more than non-willful or mere 
inadvertence.  38 C.F.R. § 1.962(b)  (1999).  

It is noteworthy that VA previously defined "bad faith" as 
"a willful intention on [the veteran's] part to seek an 
unfair advantage or neglect on [the veteran's] part or 
refusal to fulfill some duty or contractual obligation."  
Veterans Benefits Administration (VBA) CIRCULAR 20-90-5  
(February 12, 1990).  Although such circulars, when 
effective, provide substantive rules which are the equivalent 
of a VA regulation, Fugere v. Derwinski, 1 Vet. App. 103, 107  
(1990), this particular circular has been rescinded.  See VBA 
CIRCULAR 20-96-5  (August 28, 1996).  In addition, prior to 
being rescinded, the United States Court of Appeals for 
Veterans Claims (formerly Court of Veterans Appeals) (Court) 
invalidated the use of the above-quoted phrase as an 
appropriate basis for a bad faith determination.  Richards v. 
Brown, 9 Vet. App. 255  (1996).  The Court held that the 
language of 38 C.F.R. § 1.965, limits bad faith to instances 
where there is an intent to seek an unfair advantage.  Thus, 
it found that the alternate basis of "neglect or refuse to 
fulfill some duty or contractual obligation" stated in VBA 
CIRCULAR 20-90-5, was "inconsistent with the regulation [and 
therefore] cannot be an appropriate basis for a bad faith 
determination."  Richards, 9 Vet. App. at 258.

In this case, the RO's November 1996 SOC provides none of the 
above-mentioned laws or regulations.  It merely states that a 
finding of fraud, misrepresentation, or bad faith 
automatically precludes the granting of a waiver.  It cites 
only a Congressional public law amendment to the statute 
applicable in this case, i.e. 38 U.S.C. § 5302.  This is not 
adequate notice to the veteran of the laws and regulations 
used by the RO to deny his claim.

In light of the above, this matter must be remanded in order 
for the veteran to be assured of full procedural due process.  
See 38 C.F.R. § 19.9  (1999) ("If further evidence or 
clarification of the evidence or correction of a procedural 
defect is essential for a proper appellate decision," the 
Board is required to remand the case back to the agency of 
original jurisdiction.) (emphasis added).

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following action:

1.  The Committee is requested to review 
its August 1996 determination denying the 
veteran's claim for a waiver of 
overpayment of VA pension benefits in the 
amount of $2,649.00, with consideration 
of 38 C.F.R. §§ 1.962-1.965  (1999), 
38 U.S.C.A. § 5302  (West 1991 & Supp. 
1999), and Richards v. Brown, 9 Vet. App. 
255  (1996).  It should determine whether 
fraud, misrepresentation, or bad faith on 
the part of the veteran is supported by 
the facts found.  If fraud, 
misrepresentation, or bad faith is not 
found, then the Committee should reach a 
determination as to whether collection of 
the indebtedness would be contrary to the 
principle of equity and good conscience.  
Supporting analysis and explanation, 
consistent with the law and the Court's 
holding in Richards, supra, must be 
provided in connection with the review of 
this claim.

2.  If the determination remains adverse 
to the veteran, he and his accredited 
representative should be furnished with 
an updated Statement of the Case which 
provides adequate notice of all pertinent 
laws and regulations and a detailed 
discussion of the RO's reasons and bases 
for its determination(s).  The veteran 
and his representative must then be 
afforded an opportunity to reply thereto.

This case should then be returned to the Board for appellate 
adjudication, if otherwise in order.  By this REMAND the 
Board intimates no opinion, either factual or legal, as to 
the ultimate determination warranted in this case.  No action 
is required of the appellant until he receives further 
notice.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	A. BRYANT 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b)  (1999).



